Title: From John Adams to Ct., Inhabitants of Hartford, 10 May 1798
From: Adams, John
To: Hartford, Ct., Inhabitants of


				To The Inhabitants Of The Town Of Hartford,
Connecticut.
					Gentlemen, 
					10 May, 1798.
				
				Although the sentiments and conduct of the people of Connecticut, as expressed upon all occasions by themselves at home, and their representatives in both houses of Congress, have been so unanimous and uniform in support of the government as to render their interposition at this crisis unnecessary, yet this address from the citizens of Hartford is not the less agreeable to me, or deserving my gratitude.

I have never considered the issue of our late endeavors to negotiate with the French republic as a subject either of congratulation or despondency; as, on the one hand, I should be happy in the friendship of France upon honorable conditions, under any government she may choose to assume; so, on the other, I see no cause of despondency under a continuance of her enmity, if such is her determined disposition. Providence may indeed intend us a favor above our wishes and a blessing beyond our foresight in the extinction of an influence which might soon have become more fatal than war.

If the designs of foreign hostility and the views of domestic treachery are now fully disclosed; if the moderation, dignity, and wisdom of government have awed into silence the clamors of faction, and palsied the thousand tongues of calumny; if the spirit of independent freemen is again awakened, and its force is combined, I agree with you that it will be irresistible.

I hesitate not to express a confidence equal to yours in the collected firmness and wisdom which the Southern States have ever displayed on the approach of danger; nor can I doubt that they will join with all their fellow–citizens, with equal spirit, to crush every attempt at disorganization, disunion, and anarchy. The vast extent of their settlements, and greater distance from the centre of intelligence, may require more time to mature their judgment, and expose them to more deceptions by misrepresentation; but in the end, their sensations, reflections, and decisions, are purely American.

Your confidence in the legislature and administration has been perfectly well known from the commencement of the government, and has ever done it honor.
				
					John Adams.
				
				
			